May 22, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                           LEON THOMAS, Appellant

NO. 14-12-00913-CV                           V.

                          CHANDRA JONES, Appellee
                      ________________________________

      Today the Court heard the parties’ agreed motion to vacate the judgment
signed by the court below on August 22, 2012, made final by an order of severance
signed September 13, 2012. Having considered the motion and found it
meritorious, we order the judgment VACATED AND REMAND the cause to the
trial court for proceedings in accordance with the parties’ settlement agreement.
      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.